283 F.2d 868
Lonas Ray CAUGHORN, Appellant,v.UNITED STATES of America, Appellee.
No. 14169.
United States Court of Appeals Sixth Circuit.
October 17, 1960.

William E. Badgett, Knoxville, Tenn., for appellant.
John C. Crawford, Jr., U. S. Atty., Knoxville, Tenn., John F. Dugger, Asst. U. S. Atty., Knoxville, Tenn., on brief, for appellee.
Before MARTIN, CECIL and WEICK, Circuit Judges.

ORDER.

1
This appeal from a judgment of guilty on the verdict of a jury and commitment to five years' imprisonment for violation of Title 18, section 751, United States Code, has been duly heard and considered on the oral arguments and briefs of attorneys and on the record in the case;


2
And there being found that no reversible error was committed by the United States District Judge in the proceedings in the case;


3
The judgment of conviction and sentence is affirmed. 28 U.S.C.A. § 2111; Rule 52(a), Federal Rules of Criminal Procedure, 18 U.S.C.A.